DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10-14 are objected to because of the following informalities:  
Claim 10: in lines 23-24, “the core compartment temperature” should be – the estimated core compartment temperature --.  Claims 11-14 are objected to since they depend from claim 10. 
Claim 12: in line 4, “the core compartment temperature” should be – the estimated core compartment temperature --.
Appropriate correction is required.
Double Patenting
	The claims have been amended in a manner that is different from the original restricted claims in parent application 15185820 from which patent 10619569 has been issued, and that because the claims are amended into the scope of the other claims, they would not have been restrictable and are therefore subject to double patenting.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10619569 in view of Foutch et al. (20150275758). 
Regarding claim 1: claim 1 of patent 10619569 discloses: 
calculate the open position of the fan air valve that is operatively connected to the precooler having the bypass inlet configured to receive bypass air that bypasses the gas turbine engine core to facilitate the provision of bypass air through a fan air valve inlet to the bypass inlet to a first open position, responsive to the pressure regulating/shut-off valve being in the closed position to inhibit the fluid flow through the bleed air inlet of the precooler;
monitor a core compartment temperature of the core compartment with a temperature sensor positioned within the core compartment;
when the pressure regulating/shut-off valve is in the closed position and the core compartment temperature is greater than a target core compartment temperature, move the fan air valve to the first open position; and 
when the fan air valve is in the first open position, direct the bypass air through the bypass outlet of the precooler into the core compartment to impinge on the case assembly proximate a turbine section of the core compartment, thereby cooling the core compartment and the case assembly (claim 1 of Patent 10619569).
Claim 1 of patent 10619569 is silent regarding the case assembly is disposed about a gas turbine engine core disposed within a cowl, the cowl defining the core 

    PNG
    media_image1.png
    589
    903
    media_image1.png
    Greyscale

Foutch teaches bleed air systems for use with aircraft (para. 1). Foutch teaches a gas turbine engine core (core in Fig. 2 includes low and high pressure compressors 210, 212, combustor 218, high and low pressure turbines 222 and 220) disposed within a cowl (engine 102 in Fig. 1 shows nacelle cowls encompassing gas turbine engine 200), the cowl defining a core compartment (Fig. 2 shows a cutaway view of engine 200 of the aircraft engine 102 in Fig. 1 per para. 27 and the cowl (radially outward from the core case assembly is mostly removed but defines a core compartment per annotated Fig. 2); a bleed air outlet (250 Fig. 2) of a precooler (precooler 246 Fig. 2) operatively 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include when using the method of claim 1 of patent 10619569 the case assembly is disposed about a gas turbine engine core disposed within a cowl, the cowl defining a core compartment; a bleed air outlet operatively connected to an environmental control system, a bleed air conduit connected to the bleed air inlet and a compressor section of the gas turbine engine core, and a controller in communication with the fan air valve and the pressure regulating/shut-off valve as taught by Foutch as the engine is disposed within a nacelle interpreted as a cowl which surrounds the engine and defines the core compartment where engine accessories such as a gearbox may be coupled to the core case of the engine within the core compartment (Foutch para. 41), bleed air taken from the compressor section of the engine via a bleed air conduit connected to the bleed air inlet is cooled in the precooler since the temperature of the bleed air may be greater than a threshold temperature of the environmental control system of the aircraft (Foutch para. 31) and the bleed air outlet is connected to the environmental control system so the 
Regarding claim 3, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, and claim 5 of patent 10619569 further teaches the target core compartment temperature is based on a rotational speed of the gas turbine engine and an ambient air temperature.
Regarding claim 4, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, and claim 2 of patent 10619569 further teaches to operate the fan air valve to inhibit the provision of bypass air to the precooler and the bypass outlet to cease the provision of bypass air to the core compartment, in response to the core compartment temperature becoming less than the target core compartment temperature. 
Regarding claim 5, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, but is silent as discussed so far regarding the bleed air conduit includes: a first bleed air line having a first valve configured to provide low pressure bleed air from a low pressure stage of the compressor section of the gas turbine engine core; a second bleed air line having a second valve configured to provide high pressure bleed air from a high pressure stage disposed downstream of the low pressure stage of the compressor section; and a bleed air union operatively connected to the first bleed air line, the second bleed air line, and the bleed air inlet.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of claim 1 of patent 10619569 in view of Foutch a first bleed air line having a first valve configured to provide low pressure bleed air from a low pressure stage of the compressor section of the gas turbine engine core; a second bleed air line having a second valve configured to provide high pressure bleed air from a high pressure stage disposed downstream of the low pressure stage of the compressor section; and a bleed air union operatively connected to the first bleed air line, the second bleed air line, and the bleed air inlet as further taught by Foutch to provide bleed air from the stage of the compressor with the 
Regarding claim 6, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, and claim 3 of patent 10619569 further teaches to move the fan air valve to a second open position to facilitate the provision of bypass air through the fan air valve inlet to the bypass inlet, in response to a bleed air conduit having the pressure regulating/shut-off valve operatively connected to the bleed air inlet of the precooler and a compressor section of the gas turbine engine core.
Regarding claim 7, claim 3 of patent 10619569 in view of Foutch teaches all that is claimed in claim 6 discussed above, and claim 4 of patent 10619569 further teaches the second open position of the fan air valve is based on a temperature of bleed air supplied through the bleed air conduit.
Regarding claim 8, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, and claim 5 of patent 10619569 further teaches the target core compartment temperature is based on at least one of a gas turbine engine rotational speed, an altitude, an aircraft mach number, and an ambient air temperature.
Regarding claim 9, claim 1 of patent 10619569 in view of Foutch teaches all that is claimed in claim 1 discussed above, and claim 6 of patent 10619569 further teaches the gas turbine engine rotational speed is based on a rotational speed of at least one of a low pressure shaft and a high pressure shaft.
Regarding claim 10: claim 7 of patent 10619569 discloses: 

calculate a target core compartment temperature of the core compartment;
compare the estimated core compartment temperature to the target core compartment temperature, in response to the pressure regulating /shut-off valve operatively connected to the bleed air inlet of the precooler being in the closed position;
calculate a fan air valve position of the fan air valve operatively connected to the precooler based on the target core compartment temperature, in response to the core compartment temperature being greater than the target core compartment temperature;
move the fan air valve to the calculated fan air valve position; and 
when the fan air valve is in the calculated fan air valve position, direct bypass air from the precooler into the core compartment, to impinge on the gas turbine engine case assembly proximate a turbine section of the core compartment, to thereby cool the core compartment and the gas turbine engine case assembly, at least until the estimated core compartment temperature satisfies the target core compartment temperature.
Claim 7 of patent 10619569 is silent regarding the case assembly is disposed about a gas turbine engine core disposed within a cowl, the cowl defining the core compartment; a bleed air outlet operatively connected to an environmental control system, a bleed air conduit connected to the bleed air inlet and a compressor section of the gas turbine engine core, and a controller in communication with the fan air valve and the pressure regulating/shut-off valve.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include when using the method of claim 7 of patent 10619569 the case assembly is disposed about a gas turbine engine core disposed within a cowl, the cowl defining a core compartment; a bleed air outlet operatively connected to an environmental control system, a bleed air conduit connected to the bleed air inlet and a compressor section of the gas turbine engine core, and a controller in communication with the fan air valve and the pressure 
Regarding claim 11, claim 7 of patent 10619569 in view of Foutch teaches all that is claimed in claim 10 discussed above, but is silent as discussed so far regarding a temperature sensor positioned to measure the core compartment temperature.
Foutch teaches the control system 293 may receive indication of the operating parameters or conditions from various sensors of the engine and may operate the various flow control valves accordingly (para. 69).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of claim 7 of patent 10619569 in view of Foutch a temperature sensor positioned to measure the core compartment temperature to provide the control system with an operating 
Regarding claim 12, claim 7 of patent 10619569 in view of Foutch teaches all that is claimed in claim 10 discussed above, and claim 8 of patent 10619569 further teaches to operate the fan air valve to inhibit the provision of bypass air to the precooler and the bypass outlet to cease the provision of bypass air to the core compartment, in response to the core compartment temperature becoming less than the target core compartment temperature.
Regarding claim 13, claim 7 of patent 10619569 in view of Foutch teaches all that is claimed in claim 10 discussed above, but is silent as discussed so far regarding the bleed air conduit includes: a first bleed air line having a first valve configured to provide low pressure bleed air from a low pressure stage of the compressor section of the gas turbine engine core; a second bleed air line having a second valve configured to provide high pressure bleed air from a high pressure stage disposed downstream of the low pressure stage of the compressor section; and a bleed air union operatively connected to the first bleed air line, the second bleed air line, and the bleed air inlet.
Foutch further teaches the bleed air conduit includes: a first bleed air line (236 Fig. 2; para. 30) having a first valve (248 Fig. 2; para. 32) configured to provide low pressure bleed air from a low pressure stage of the compressor section (compressor stage near port 238 in Fig. 2) of the gas turbine engine core; a second bleed air line (240 Fig. 2; para. 30) having a second valve (260 Fig. 2; para. 33) configured to provide high pressure bleed air from a high pressure stage (compressor stage near port 242 in Fig. 2) disposed downstream of the low pressure stage of the compressor section(the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of claim 1 of patent 10619569 in view of Foutch a first bleed air line having a first valve configured to provide low pressure bleed air from a low pressure stage of the compressor section of the gas turbine engine core; a second bleed air line having a second valve configured to provide high pressure bleed air from a high pressure stage disposed downstream of the low pressure stage of the compressor section; and a bleed air union operatively connected to the first bleed air line, the second bleed air line, and the bleed air inlet as further taught by Foutch to provide bleed air from the stage of the compressor with the pressure appropriate to meet the demands of the ECS 234 depending on the operating conditions and thrust settings of the engine (Foutch paras. 36 and 37). 
Regarding claim 14, claim 7 of patent 10619569 in view of Foutch teaches all that is claimed in claim 10 discussed above, and claim 8 of patent 10619569 further teaches the controller is configured to close the fan air valve in response to the estimated core compartment temperature becoming less than the target core compartment temperature.
Allowable Subject Matter
Claims 1 and 3-14 are allowable pending resolution of the double patenting rejection. Independent claims 1 and 10 include all previously allowed subject matter of parent application 15185820 resulting in patent 10619569. The prior art of record or other prior art do not teach nor fairly render obvious the following limitations in combination with other claim limitations in independent claim 1:
“when the pressure regulating/shut-off valve is in the closed position and the core compartment temperature is greater than a target core compartment temperature, move the fan air valve to the first open position; and 
when the fan air valve is in the first open position, direct the bypass air through the bypass outlet of the precooler into the core compartment to impinge on the case assembly proximate a turbine section of the core compartment, thereby cooling the core compartment and the case assembly.” 
Similarly, new independent claim 10 has the following limitations in combination with the other limitations in the independent claim not taught in the prior art nor rendered obvious: 
“compare the estimated core compartment temperature to the target core compartment temperature, in response to the pressure regulating /shut-off valve operatively connected to the bleed air inlet of the precooler being in the closed position;” and 
“when the fan air valve is in the calculated fan air valve position, direct bypass air from the precooler into the core compartment, to impinge on the gas turbine engine case assembly proximate a turbine section of the core compartment, to thereby cool the 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered and they are persuasive regarding that the limitations added to claim 1 successfully overcome the 103 rejection of Foutch in view of Laborie in the non-final rejection filed 10/5/2020.
However, as discussed above, the amended claims are now subject to double patenting and have been rejected on the ground of nonstatutory double patenting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                 Examiner, Art Unit 3741